Citation Nr: 0319470	
Decision Date: 08/08/03    Archive Date: 08/13/03

DOCKET NO.  97-34 011A	)	DATE
	)
	)




THE ISSUE

Whether the June 27, 1997 decision of the Board, which 
determined that service connection for neurological residuals 
(seizures, blackouts, headaches) of dental trauma and oral 
surgery performed in service was denied, should be revised or 
reversed on the grounds of clear and unmistakable error 
(CUE).




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel






FINDINGS OF FACT

1.  The veteran in this case served on active duty from July 
1953 to June 1954.

2.  On December 30, 1997, a motion for revision of the June 
27, 1997 Board decision, which denied service connection for 
neurological residuals (seizures, blackouts, headaches) of 
dental trauma and oral surgery performed in service, based on 
CUE was filed.

3.  In March 2001, the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") vacated the June 
27, 1997 Board decision.


CONCLUSION OF LAW

In the absence of a final decision, the Board has no 
jurisdiction to adjudicate the merits of the motion for 
revision of a decision based on clear and unmistakable error.  
38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

All final Board decisions are subject to revision on the 
basis of CUE except for those decisions which have been 
appealed to and decided by the Court, and decisions on issues 
which have subsequently been decided by the Court.  38 C.F.R. 
§ 20.1400 (2002).

The Court has vacated the June 27, 1997 Board decision that 
denied service connection for neurological residuals 
(seizures, blackouts, headaches) of dental trauma and oral 
surgery performed in service and that was challenged on the 
basis of CUE in the moving party's motion.  Thus, there is no 
final decision for the Board to review on the basis of CUE.  
Accordingly, the Board does not have jurisdiction to 
adjudicate the merits of the motion and it is dismissed 
without prejudice.


ORDER

The motion is dismissed.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

